El Juez Asociado Señou Hutchison,
emitió la opinión del tribunal.
Pedro Maldonado obtuvo divorcio y se volvió a casar. La demandada no compareció en el pleito de divorcio, y el juez de distrito concedió la custodia de los hijos al demandante. Por acuerdo entre las partes, sin embargo, dos de los hijos quedaron con la madre. Posteriormente otros dos abando-naron al padre y regresaron al lado de su madre. Después de haber el padre dejado de contestar a reiteradas súplicas para que contribuyera en algo al sostenimiento de sus niños, la madre radicó una denuncia contra él con arreglo al artículo 264 del Código Penal. El padre entonces radicó un recurso de hábeas corpus y el juez de distrito, después de celebrar una vista, anuló el auto expedido.
Los dos hijos mayores tenían 16 y 15 años de edad, res-pectivamente, al tiempo del juicio, y habían transcurrido unos dos años desde la fecha de su retorno adonde la madre. Ellos declararon detalladamente respecto al mal trato que les daba el padre y expresaron el deseo de permanecer bajo la custodia de la madre.
Los dos hijos menores tenían 6 y 7 años de edad para la época del juicio, unos seis años después de concedido el di*869voreio. Durante todo este tiempo el padre no había demos-trado interés alguno en ellos y la corte de distrito estuvo plenamente justificada en su conclusión de que la solicitud de un auto de babeas corpus era el resultado directo de la radicación de una denuncia por la madre. El juez de distrito también declaró que el padre, según reveló el trato cruel que dió a sus dos hijos mayores, no era una persona adecuada para tener la custodia de ellos, y resolvió que encomendar a los dos hijos menores al cuidado de semejante padre, sería una injusticia. La conclusión a que llegó el juez de distrito de que el bienestar de los cuatro niños de que se trata exigía que fueran dejados bajo la custodia de la madre, no se funda en el testimonio de los dos hijos mayores solamente, sino que halla amplio apoyo en otra evidencia aducida durante el juicio.
El juez de distrito no erró al sostener que la patria po-testad y el derecho del padre a virtud del decreto de divorcio estaban igualmente subordinados a la sana discreción de la corte en el ejercicio de su facultad como parens patriae. Chabert v. Sánches, 29 D.P.R. 241; Babá v. Rodríguez, 36 D.P.R. 502; y Blanco v. Hernández, 32 D.P.R. 22. No hubo abuso de discreción en el caso de autos.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Aldrey disintió.*